EXHIBIT 10.3

 

MASTER AGREEMENT

 

by and among

 

ZOLL MEDICAL CORPORATION

 

LC ACQUISITION CORPORATION

 

and

 

LIFECOR, INC.

 

March 29, 2004



--------------------------------------------------------------------------------

EXHIBIT 10.3

 

MASTER AGREEMENT

 

INDEX

 

          Page


--------------------------------------------------------------------------------

SECTION 1. CLOSING

   1

1.1.

  

Execution of Agreements

   1

1.2.

  

Power of Attorney

   2

1.3.

  

Opinions

   2

1.4.

  

Time and Place of Closing

   2

1.5.

  

Escrow of Purchase Documents

   2

1.6.

  

Legend on Shares

   2

1.7.

  

Further Assurances

   3

1.8.

  

Stockholder Approval

   3

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   3

2.1.

  

Organization, Good Standing and Qualification

   3

2.2.

  

Capitalization

   3

2.3.

  

Subsidiaries

   4

2.4.

  

Authorization

   4

2.5.

  

Consents

   5

2.6.

  

Litigation

   5

2.7.

  

Employee and Consultant Agreements

   5

2.8.

  

Intellectual Property.

   5

2.9.

  

Compliance with Other Instruments

   8

2.10.

  

Agreements; Action.

   8

2.11.

  

No Conflict of Interest

   8

2.12.

  

Corporate Documents

   9

2.13.

  

Title to Property and Assets

   9

2.14.

  

Employee Benefit Plans

   9

2.15.

  

Tax Returns and Payments

   9

2.16.

  

Insurance

   10

2.17.

  

Employment Matters

   10

2.18.

  

Environmental Regulations

   10

2.19.

  

Permits

   10

2.20.

  

Financial Statements

   10

2.21.

  

Changes

   11

2.22.

  

Sufficiency of Assets

   12

2.23.

  

Product Regulatory Review

   12

2.24.

  

Stockholder Approval

   12

2.25.

  

Finder’s Fee

   12

2.26.

  

Disclosure

   12

SECTION 3. COVENANTS OF THE COMPANY.

   13

3.1.

  

Making of Covenants and Agreements

   13

3.2.

  

Conduct of Business

   13



--------------------------------------------------------------------------------

3.3.

  

Investor Access to the Company

   15

3.4.

  

Transfer of Shares

   15

3.5.

  

Cooperation of the Company

   15

3.6.

  

Proprietary Agreements

   15

3.7.

  

Tax Matters

   15

3.8.

  

Board of Directors

   15

3.9.

  

Board Observation Rights

   15

3.10.

  

Notice of Default

   16

3.11.

  

Delivery of Financial Statements

   16

3.12.

  

Update of Budget

   16

3.13.

  

Payment of Employee Bonus

   16

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

   17

4.1.

  

Making of Representations and Warranties

   17

4.2.

  

Organization of Investor

   17

4.3.

  

Authority of Investor

   17

4.4.

  

Contribution of Equity

   17

4.5.

  

Finder’s Fee

   17

4.6.

  

SEC Filings; Disclosure

   18

4.7.

  

Disclosure

   18

SECTION 5. CONDITIONS TO CLOSING OF THE PURCHASE

   18

5.1.

  

Exercise of the Option to Purchase the Company

   18

5.2.

  

Undertakings of Company upon Exercise

   18

5.3.

  

Release from Escrow

   19

5.4.

  

Termination

   19

5.5.

  

Effect of Termination

   19

SECTION 6. INDEMNIFICATION

   19

6.1.

  

Indemnification by the Company

   19

6.2.

  

Indemnification by Investor

   20

6.3.

  

Notice; Defense of Claims

   20

SECTION 7. MISCELLANEOUS

   21

7.1.

  

Fees and Expenses

   21

7.2.

  

Governing Law

   21

7.3.

  

Notices

   21

7.4.

  

Entire Agreement

   22

7.5.

  

Assignability; Binding Effect

   22

7.6.

  

Captions and Gender

   22

7.7.

  

Execution in Counterparts

   22

7.8.

  

Amendments

   22

7.9.

  

Publicity and Disclosures

   22

7.10.

  

Dispute Resolution

   22

7.11.

  

Specific Performance

   23

7.12.

  

Survival

   23

 

ii



--------------------------------------------------------------------------------

MASTER AGREEMENT

 

AGREEMENT entered into as of March 29, 2004 by and among Zoll Medical
Corporation, a Massachusetts corporation (the “Investor”), LC Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of the
Investor (“Subsidiary”) and Lifecor, Inc., a Pennsylvania corporation (the
“Company”).

 

W I T N E S S E T H

 

WHEREAS, Investor, the Subsidiary and the Company are willing to enter into a
series of transactions on the terms and conditions set forth in this Master
Agreement and in the documents executed in connection herewith;

 

WHEREAS, at the Closing (as defined in Section 1.4 below) the Investor will
purchase the hospital business of the Company for an aggregate purchase price of
$5,000,000 (comprised of $500,000 delivered at Closing, $2,159,632 which will be
paid following stockholder approval of the Purchase Agreement as contemplated by
Section 1.8, $840,368 which is being paid through the cancellation on the date
hereof of various notes payable to Investor, $750,000 on July 6, 2004 and
$750,000 on October 4, 2004) plus the contribution by the Investor of 159,092
shares of common stock of the Company currently owned by the Investor. The
hospital business of the Company will be acquired by the Subsidiary pursuant to
the Supply, Distribution and License Agreement attached hereto as Exhibit A (the
“License Agreement”);

 

WHEREAS, the Company desires to provide the Investor and the Subsidiary an
option to acquire all of the assets and certain specified liabilities of the
Company pursuant to the terms of the Asset Purchase Agreement attached hereto as
Exhibit B (the “Purchase Agreement” and with this Agreement and the License
Agreement and the other agreements and documents executed in connection with the
transactions contemplated by any of such agreements, the “Transaction
Documents”) which Purchase Agreement may be consummated in the sole discretion
of the Investor as provided herein and in the Purchase Agreement; and

 

WHEREAS, the Company, the Investor and the Subsidiary wish to define the terms
on which the Purchase Agreement may be consummated and further set forth their
agreement regarding certain rights and obligations of the parties prior to the
consummation or termination of the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, in
each of the other Transaction Documents and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree, as if under seal, as follows:

 

SECTION 1. CLOSING.

 

1.1. Execution of Agreements. At the Closing, the Company, the Investor and the
Subsidiary shall each deliver or cause to be delivered fully executed copies of
each Transaction Document to which they are a party, together with each of the
documents contemplated to be, or



--------------------------------------------------------------------------------

customarily, delivered at the respective closings of each of such agreements,
including all necessary authorizations from the respective Board of Directors of
each party and cancelled notes and UCC -3 termination statements for each of the
notes cancelled in connection with this Agreement. At the Closing, the
transactions contemplated by the License Agreement shall be consummated in
accordance with the terms of the License Agreement, and the executed copies of
the Purchase Agreement and the documents executed and delivered in connection
therewith shall be placed into escrow as provided in Section 1.4 below.

 

1.2. Power of Attorney. At the Closing, the Company will deliver a fully
executed irrevocable Power of Attorney, coupled with an interest, in the form of
Exhibit C, permitting the Investor to exercise certain powers of the Company in
order to consummate the transactions contemplated hereby.

 

1.3. Opinions. Following receipt of the stockholder approval contemplated by
Section 1.8, the Company will deliver or cause to be delivered an opinion of its
counsel in the form of Exhibit D and the Investor will deliver or cause to be
delivered an opinion of its counsel in the form of Exhibit E.

 

1.4. Time and Place of Closing. The closing of the transactions contemplated by
this Master Agreement (herein called the “Closing”) shall be held at 11:00 a.m.
on March 29, 2004 at the offices of Goodwin Procter LLP, 53 State Street,
Boston, MA 02109, or at such other place or an earlier or later date or time as
may be mutually agreed upon by the parties hereto.

 

1.5. Escrow of Purchase Documents. At the Closing, the parties will deposit with
the Investor, to be held in escrow pursuant to the terms hereof, a fully
executed copy of the Purchase Agreement, fully executed copies of all of the
exhibits to the Purchase Agreement, including without limitation, the Bill of
Sale and an Assignment and Assumption of Liabilities (each as defined in the
Purchase Agreement), fully executed copies of all Board approvals necessary to
approve and consummate the Purchase Agreement and fully executed copies of all
other documents the Investor reasonably believes are necessary in order to
consummate the Purchase Agreement and, following receipt of the stockholder
approval contemplated by Section 1.8, the Company shall deposit in escrow such
stockholder approvals necessary to approve the transactions contemplated hereby
(collectively, the “Purchase Documents”). The Purchase Documents shall be held
in escrow until released pursuant to Section 5 or until the Purchase Agreement
is terminated pursuant to Section 5, if sooner.

 

1.6. Legend on Shares. From and after the Closing, the Company shall cause each
newly issued certificate representing shares of the Company’s capital stock to
be imprinted with a legend as follows:

 

THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS
OF AN AGREEMENT BETWEEN LIFECOR, INC., ZOLL MEDICAL CORPORATION AND A SUBSIDIARY
OF ZOLL MEDICAL CORPORATION. AS SET FORTH IN SUCH AGREEMENT, THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER.
FURTHER, ALL OF THE ASSETS OF LIFECOR, INC. MAY BE ACQUIRED BY ZOLL MEDICAL
CORPORATION

 

2



--------------------------------------------------------------------------------

PURSUANT TO AN OPTION TO PURCHASE SUCH ASSETS GRANTED IN SUCH AGREEMENT. ANY
TRANSFER IN VIOLATION OF SUCH AGREEMENT IS VOID. A COMPLETE AND CORRECT COPY OF
SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED WITHOUT CHARGE UPON WRITTEN REQUEST.

 

In addition, at Closing, a similar entry shall be made in the Company’s stock
record books.

 

1.7. Further Assurances. The Company and the Investor shall each, from time to
time after the Closing, at the request of any other party hereto and without
further consideration, execute and deliver further instruments of transfer and
assignment and take such other action as such other party may reasonably require
to fully implement the provisions of the Transaction Documents and the
transactions contemplated hereby and thereby.

 

1.8. Stockholder Approval. Immediately following the execution of this Master
Agreement, the Company will use its best efforts to hold a stockholder meeting
or solicit written consents from the Company’s stockholders in order to approve
each of the Purchase Documents and the transactions contemplated thereby.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Investor and the Subsidiary to enter into this
Agreement and the other Transaction Documents and consummate the transactions
contemplated hereby and thereby, the Company hereby makes to the Investor and
the Subsidiary each of the representations and warranties set forth in this
Section 2.

 

2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect. For purposes of this Agreement and the other Transaction Documents, a
“Material Adverse Effect” shall mean a material adverse effect on (i) the
assets, properties, financial condition, operating results, prospects or
business of a party (as such business is presently conducted and as it is
proposed to be conducted) or (ii) a party’s ability to perform its obligations
under this Agreement or any other Transaction Document.

 

2.2. Capitalization. As of the date of this Agreement, the authorized capital of
the Company consists of:

 

(a) Preferred Stock. 500,000 shares of Convertible Preferred Stock, of which
115,164 shares are issued and outstanding immediately prior to the Closing. As
of the Closing, each share of Preferred Stock, is convertible into one share of
Common Stock. The rights, privileges and preferences of the Preferred Stock and
the Common Stock are as stated in the Amended and Restated Articles of
Incorporation of the Company (the “Restated Articles”). All of the outstanding
shares of Preferred Stock have been duly authorized, fully paid and are
nonassessable and issued in compliance with all applicable federal and state
securities laws.

 

3



--------------------------------------------------------------------------------

(b) Common Stock. 10,000,000 shares of Common Stock, of which: (i) 3,092,139
shares are issued and outstanding immediately prior to the Closing, (ii) 300,000
shares are reserved for issuance pursuant to the Company’s Stock Plan, of which:
(A) 32,036 shares have been issued directly or pursuant to option exercise (and
are included in the Common Stock outstanding number above), (B) 110,642 shares
are subject to outstanding options, (C) 138,139 shares are available for
issuance and (D) 0 shares have been issued pursuant to restricted stock purchase
agreements and have been repurchased by the Company (such that the shares are no
longer available for issuance under the 1997 Stock Plan); (iii) 115,164 shares
are reserved for issuance on the conversion of the Preferred Stock; and (iv)
2,987 shares are reserved for distribution under existing deferred compensation
agreements. All of the outstanding shares of Common Stock have been duly
authorized, fully paid and are nonassessable and issued in compliance with all
applicable federal and state securities laws.

 

(c) 90,505 shares of Common Stock are reserved for issuance pursuant to the
warrants listed on Section 2.2(c) of the Disclosure Schedule.

 

(d) The persons or entities listed on Section 2.2 of the Disclosure Schedule
(the “Stockholders”) own of record the number of shares of the Company’s stock,
or warrants to purchase the number of shares of the Company’s stock, listed on
such schedule and in the aggregate own of record all the outstanding shares of
the Company’s capital stock and all warrants. The parties agree that Section 2.2
of the Disclosure Schedule may be delivered up to ten (10) days following the
Closing.

 

(e) Except as set forth above, there are not outstanding any options, warrants,
rights (including conversion or preemptive rights) or agreements, orally or in
writing, for the purchase or acquisition from the Company of any shares of its
capital stock or any of its other equity securities. The Company is not a party
or subject to any agreement or understanding, and, to the Company’s knowledge,
there is no agreement or understanding between any persons and/or entities,
which affects or relates to the voting or giving of written consents with
respect to any, security or by a director of the Company. The Company is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its capital stock or other equity securities.

 

2.3. Subsidiaries. The Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity. The Company does not own or have any direct or indirect
interests in any corporation, partnership, joint venture or entity of any kind.

 

2.4. Authorization. Except for a vote of shareholders of the Company, which, as
of the date hereof, not been obtained, all corporate action on the part of the
Company, its officers and directors necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of the Company hereunder and thereunder has been
taken and this Agreement and each of the Transaction Documents

 

4



--------------------------------------------------------------------------------

constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms. On the date which is 25 days after the
date hereof, all action required for the authorization of this Agreement and the
other Transaction Documents and the performance by the Company of its
obligations hereunder and thereunder required to be taken by the Stockholders
will have been taken. As of such date, no other corporate or stockholder
proceeding is necessary to authorize the Transaction Documents or to consummate
the transaction contemplated thereby, and the Transaction Documents will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms.

 

2.5. Consents. Except as set forth in Section 2.5 of the Disclosure Schedule, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any person, entity or federal, state or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents.

 

2.6. Litigation. There is no action, suit, proceeding or investigation pending
or, to the knowledge of the Company, currently threatened against the Company,
nor is the Company aware that there is any basis for the foregoing. The
foregoing includes, without limitation, actions pending or threatened (or any
basis therefore known to the Company) involving the prior employment of any of
the Company’s employees, their use in connection with the Company’s business of
any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

 

2.7. Employee and Consultant Agreements. Each employee and consultant of the
Company has executed an agreement (a “Proprietary Agreement”) with the Company
regarding confidentiality and proprietary information substantially in the form
or forms delivered to the counsel for the Investor. The Company, after
reasonable investigation, is not aware that any of its employees or consultants
are in violation of any Proprietary Agreement, and the Company will use its
commercially reasonable efforts to prevent any such violation. The Company is
not a party to or bound by any currently effective employment contract,
severance agreement, deferred compensation agreement, bonus plan, profit sharing
plan or other employee compensation agreement except as set forth on Section 2.7
of the Disclosure Schedule.

 

2.8. Intellectual Property.

 

(a) Section 2.8 of the Disclosure Schedule hereto contains a complete and
accurate list of all Patents owned by the Company or used or held for use by the
Company in the Business (“Company Patents”), Marks owned by the Company or used
or held for use by the Company in the Business (“Company Marks”) and Copyrights
owned by the Company or used or held for use by the Company in the Business
(“Company Copyrights”). Except as set forth on Section 2.8 of the Disclosure
Schedule:

 

5



--------------------------------------------------------------------------------

(i) the Company exclusively owns or possesses adequate and enforceable rights to
use all of the Intellectual Property Assets necessary for the operation of the
Business, free and clear of all mortgages, pledges, charges, liens, equities,
security interests, or other encumbrances or similar agreements, except such
encumbrances that arise in the ordinary course of business and do not materially
impair the Company’s ownership or use of such Intellectual Property Assets;

 

(ii) all Company Patents, Company Marks and Company Copyrights which are issued
by, or registered or the subject of an application filed with, as applicable,
the U.S. Patent and Trademark Office, the U.S. Copyright Office or in any
similar office or agency anywhere in the world are currently in compliance with
material legal requirements (including without limitation, as applicable,
payment of filing, examination and maintenance fees, proofs of working or use,
timely post-registration filing of affidavits of use and incontestability and
renewal applications) and are valid and enforceable;

 

(iii) there are no pending, or, to the Company’s knowledge, threatened claims
against any of the Company or its employees alleging that any of the Company’s
Intellectual Property Assets or the Business infringes on or conflicts with the
rights of others under any Intellectual Property Assets (“Third Party Rights”);

 

(iv) neither the operation of the Business, the sale of the Company’s Products,
nor any Company Intellectual Property Asset infringes on or conflicts with any
Third Party Right;

 

(v) the Company has not received any communications alleging that the Company
has violated or, by conducting the Business, would violate any Third Party
Rights or that any of the Company Intellectual Property Assets is invalid or
unenforceable;

 

(vi) no current or former employee or consultant of the Company owns any rights
in or to any of the Company Intellectual Property Assets;

 

(vii) to the Company’s knowledge, there is no violation or infringement by a
third party of any of the Company Intellectual Property Assets;

 

(viii) the Company has taken all reasonable security measures to protect the
secrecy, confidentiality and value of all Trade Secrets owned by the Company or
used or held for use by the Company in the Business (the “Company Trade
Secrets”), including, without limitation, requiring each Company employee and
consultant and any other person with access to Company Trade Secrets to execute
a binding confidentiality agreement, copies or forms of which have been provided
to counsel for the Investor and, to the Company’s knowledge, there has not been
any breach by any party to such confidentiality agreements; and

 

6



--------------------------------------------------------------------------------

(ix) (A) the Company has not directly or indirectly granted any rights, licenses
or interests in the source code for any software contained in or utilized by the
Products, and (B) since the Company developed said source code, the Company has
not provided or disclosed any of said source code to any person or entity.

 

(b) For purposes of this Agreement,

 

(i) “Business” means the business of the Company as currently conducted and as
proposed to be conducted.

 

(ii) “Company Intellectual Property Assets” means all Intellectual Property
Assets owned by the Company or used or held for use by the Company in the
Business. “Company Intellectual Property Assets” includes, without limitation,
the Products, Company Patents, Company Marks, Company Copyrights and Company
Trade Secrets.

 

(iii) “Intellectual Property Assets” means:

 

1. patents, patent applications, patent rights, and inventions and discoveries
and invention disclosures (whether or not patented) (collectively, “Patents”);

 

2. trade names, trade dress, logos, packaging design, slogans, Internet domain
names, registered and unregistered trademarks and service marks and related
registrations and applications for registration (collectively, “Marks”);

 

3. copyrights in both published and unpublished works, including without
limitation all compilations, databases and computer programs, manuals and other
documentation and all copyright registrations and applications, and all
derivatives, translations, adaptations and combinations of the above
(collectively, “Copyrights”);

 

4. know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results (collectively, “Trade Secrets”); and

 

5. goodwill, franchises, licenses, permits, consents, approvals, and claims of
infringement against third parties.

 

(iv) “Products” means the Lifevest and its accessories, and successor wearable
defibrillators. A complete list of the Products owned, offered or sold by the
Company is provided on the Section 2.8(b)(iv) of the Disclosure Schedule.

 

7



--------------------------------------------------------------------------------

2.9. Compliance with Other Instruments.

 

(a) The Company is not in violation or default of (i) any provision of its
Restated Articles or Bylaws, (ii) any judgment, order, writ, decree, or, to the
knowledge of the Company, instrument or contract to which it is a party or by
which it is bound, or (iii) to the Company’s knowledge, any provision of federal
or state statute, rule or regulation applicable to it. The execution, delivery
and performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company.

 

(b) Except as set forth on Section 2.9 of the Disclosure Schedule, to the
Company’s knowledge, the Company has avoided every condition, and has not
performed any act, the occurrence of which would result in the Company’s loss of
a material right granted under any license, distribution or other agreement.

 

2.10. Agreements; Action.

 

(a) Except for agreements explicitly contemplated hereby and except as set forth
on Section 2.10(a) of the Disclosure Schedule there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.

 

(b) Except as set forth on Section 2.10(b) of the Disclosure Schedule, there are
no agreements, understandings, instruments, contracts or proposed transactions
to which the Company is a party or by which it is bound that involve obligations
of, or payments to the Company in excess of $25,000, or the license of any
patent, copyright, trade secret or other proprietary right to or from the
Company.

 

(c) Since December 31, 2003, the Company has not: (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock; (ii) except as set forth in Section
2.10(c)(ii) of the Disclosure Schedule, incurred any indebtedness for money
borrowed or incurred any other liabilities individually in excess of $10,000;
(iii) made any loans or advances to any person, other than ordinary advances for
travel expenses; or (iv) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business.

 

2.11. No Conflict of Interest. Except as set forth on Section 2.11 of the
Disclosure Schedule, the Company is not indebted, directly or indirectly, to any
of its Officers or directors or to their respective spouses, children or
affiliates, in any amount whatsoever, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or relocation
expenses of employees. None of the Company’s Officers or directors, or any of
their respective spouses, children or affiliates, are, directly or indirectly,
indebted to the Company or, to the Company’s knowledge, have any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company except that Officers,

 

8



--------------------------------------------------------------------------------

directors and/or stockholders of the Company may own stock in (but not exceeding
two percent (2%) of the outstanding capital stock of) any publicly traded
companies that may compete with the Company. None of the Company’s Officers or
directors or their respective spouses, children or affiliates are, directly or
indirectly, interested in any material contract with the Company. The Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

 

2.12. Corporate Documents. The Restated Articles and Bylaws of the Company are
in the form provided to counsel for the Investor. The copies of corporate
minutes, resolutions and consents of directors and Stockholders of the Company
provided to counsel for the Investor are complete and accurate, and have not
been altered or changed since they were adopted.

 

2.13. Title to Property and Assets. Except as set forth in Section 2.13 of the
Disclosure Schedule, the Company owns its property and assets free and clear of
all mortgages, loans, and has no liens and encumbrances on such property and
assets, except such encumbrances and liens which arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with all such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances.

 

2.14. Employee Benefit Plans. Except as set forth on Section 2.14 of the
Disclosure Schedule, the Company does not have any Employee Benefit Plan as
defined in the Employee Retirement Income Security Act of 1974.

 

2.15. Tax Returns and Payments. Except as set forth in Section 2.15 of the
Disclosure Schedule, the Company has filed all returns declarations, reports, or
information returns or statements relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof (“Tax Returns”) as
required by law. Such Tax Returns are true and correct in all material respects.
The Company has paid all federal, state, local, foreign, and other Taxes,
including, without limitation, income, estimated, alternative minimum or add-on
minimum, excise, severance, occupation, premium, license, sales, use,
value-added, gross receipts, franchise, capital stock, employment,
payroll-related, withholding, stamp, transfer, registration, windfall profits,
environmental (including Taxes under I.R.C. Section 59A), customs duties,
profits, social security (or similar), unemployment, disability, real property,
personal property or other Tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether or not measured in whole or in part by net income, and all deficiencies,
or other additions to Tax, interest, fines and penalties owed by it, whether
disputed or not, and including any obligation to indemnify or otherwise assume
or succeed to the Tax liability of any other person or entity (collectively,
“Taxes”), required to be paid by it through the date hereof. The Company has
made appropriate reserves for all Taxes not yet due but accrued. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.

9



--------------------------------------------------------------------------------

2.16. Insurance. The Company has in full force and effect fire, casualty and
liability insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace its material assets
that might be damaged or destroyed.

 

2.17. Employment Matters. The Company is not aware that any officer or key
employee, or that any group of key employees, intends to terminate their
employment with the Company. The employment of each officer and employee of the
Company is terminable at the will of the Company, without resulting in any
obligation to the Company.

 

2.18. Environmental Regulations. The Company is not in violation of any
applicable statute, law, or regulation relating to the environment or
occupational health and safety and no material expenditures are or will be
required in order to comply with any such existing statute, law, or regulation.

 

2.19. Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could have a Material Adverse Effect and believes that it
can obtain, without undue burden or expense, any similar authority for the
conduct of its business as planned to be conducted. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

2.20. Financial Statements. The Company has delivered to the Investor its
audited financial statements as at, and for the twelve month period ended
December 31, 2002 and reviewed financial statements as at, and for the twelve
month period ended December 31, 2003 and its unaudited financial statements as
at, and for the two (2) month period ended, February 29, 2004 (the “Base Balance
Sheet” and collectively, the “Financial Statements”), copies of which are set
forth in Section 2.20 of the Disclosure Schedule. The Financial Statements
fairly present the financial condition and operating results of the Company as
of the dates and for the periods indicated therein, subject to normal year-end
adjustments. As of the date of the Base Balance Sheet, the Company had no
liabilities of any nature, whether accrued, absolute, contingent or otherwise,
asserted or unasserted, known or unknown (including without limitation
liabilities as guarantor or otherwise with respect to obligations of others, or
liabilities for taxes due or then accrued or to become due or contingent or
potential liabilities relating to activities of the Company or the conduct of
its business prior to the date of the Base Balance Sheet regardless of whether
claims in respect thereof had been asserted as of such date), except liabilities
stated or adequately reserved against on the Base Balance Sheet or the notes
thereto, or reflected in Schedules furnished to the Investor hereunder at or
prior to the Closing, other than (i) liabilities incurred in the ordinary course
of business subsequent to the date of the Base Balance Sheet and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in the Base Balance Sheet, which, in both cases, individually or in
the aggregate, are not material to the financial condition or operating results
of the Company. As of the Purchase Closing, the Company will have no liabilities
of any nature, whether accrued, absolute, contingent or otherwise, asserted or
unasserted, known or unknown (including without limitation liabilities as
guarantor or otherwise with respect to obligations of others, or liabilities for
taxes due or then accrued or to become due or contingent or potential
liabilities relating to activities of the Company or the conduct of its

 

10



--------------------------------------------------------------------------------

business prior to the date of the Base Balance Sheet regardless of whether
claims in respect thereof had been asserted as of such date), except liabilities
stated or adequately reserved against on the Base Balance Sheet or the notes
thereto, or reflected in Schedules furnished to the Investor hereunder at or
prior to the Closing, other than (i) liabilities incurred in the ordinary course
of business subsequent to the date of the Base Balance Sheet and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in the Base Balance Sheet, which, in both cases, individually or in
the aggregate, are not material to the financial condition or operating results
of the Company. Except as disclosed in the Base Balance Sheet, the Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

 

2.21. Changes. Except as set forth in Section 2.21 of the Disclosure Schedule,
in the period between January 1, 2004 and the date of the Closing, there has not
been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not been, in the aggregate,
materially adverse;

 

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial condition of the Company;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not material to the business, properties, prospects or financial
condition of the Company;

 

(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

(f) any change in any compensation arrangement agreement with any employee,
officer, director or stockholder;

 

(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;

 

(h) any mortgage, pledge, transfer or any security interest in, or lien, created
by the Company with respect to any of its material properties or assets, except
liens for Taxes not yet due or payable;

 

(i) any declaration, setting aside or payment or other distribution in respect
to any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

 

11



--------------------------------------------------------------------------------

(j) to the Company’s knowledge, any other event or condition of any character
that might materially and adversely affect the business, properties, prospects
or financial condition of the Company; or

 

(k) any arrangement or commitment by the Company to do any of the things
described in this Section 2.21.

 

2.22. Sufficiency of Assets. The Subject Assets (as defined in the Purchase
Agreement) constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary for the operation and maintenance of the business of the
Company in the manner presently operated or as currently proposed to be
operated.

 

2.23. Product Regulatory Review. As to each of the Products (as defined in
Section 2.8(b)(iv)), including, without limitation, products currently under
research and/or development by the Company, subject to the jurisdiction of the
United States Food and Drug Administration (“FDA”) under the Federal Food, Drug
and Cosmetic Act and the regulations thereunder (“FCA”) (each such product, a
“Life Science Product”), such Life Science Product is being researched,
developed, manufactured, tested, distributed and/or marketed in compliance in
all material respects with all applicable requirements under the FCA and similar
laws and regulations applicable to such Life Science Product, including those
relating to investigational use, premarket approval, sale, lease, good
manufacturing practices, labeling, advertising, record keeping, filing of
reports and security. The Company has not received any notice or other
communication from the FDA or any other federal, state or foreign governmental
entity (a) contesting the premarket approval of, the uses of or the labeling and
promotion of any Life Science Product or (b) otherwise alleging any violation by
the Company of any law, regulation or other legal provision applicable to a Life
Science Product. Neither the Company, nor any officer, employee or agent of the
Company has made an untrue statement of a material fact or fraudulent statement
to the FDA or other federal, state or foreign governmental entity performing
similar functions or failed to disclose a material fact required to be disclosed
to the FDA or such other federal, state or foreign governmental entity.

 

2.24. Stockholder Approval. Stockholders of the Company who own in the aggregate
more than 50% of the Company’s outstanding Common Stock have indicated to
management of the Company that they approve of this transaction and intend to
vote in favor.

 

2.25. Finder’s Fee. The Company has not incurred or become liable for any
broker’s commission or finder’s fee relating to or in connection with the
transaction contemplated by this Agreement or the Purchase Agreement.

 

2.26. Disclosure. The Company has fully provided the Investor and the Subsidiary
with all the information which the Investor has requested for deciding whether
to acquire the assets of the Company and all information which the Company
believes is reasonably necessary to enable the Investor to make such decision.
No representation or warranty of the Company contained in this Agreement or the
other Transaction Documents and any certificate furnished or to be furnished to
the Investor pursuant hereto or thereto (when read together) contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the

 

12



--------------------------------------------------------------------------------

statements contained herein or therein not misleading in light of the
circumstances under which they were made. There are no facts known to the
Company which presently, or may in the future, have a Material Adverse Effect
which have not been specifically disclosed herein or in the Disclosure Schedule
hereto.

 

SECTION 3. COVENANTS OF THE COMPANY.

 

3.1. Making of Covenants and Agreements. The Company hereby makes the covenants
and agreements set forth in this Section 3.

 

3.2. Conduct of Business. During the period between the date of this Agreement
and the date which is the earlier to occur of (i) the date on which the Purchase
Agreement is consummated by delivery of the Initial Consideration (as defined in
the Purchase Agreement) to the Company (the “Purchase Closing”) and (ii) the
date on which the Purchase Agreement is terminated pursuant to the terms hereof
(the “Interim Period”), the Company will, subject to the following sentence,
only operate in the ordinary course of business consistent with past practice.
Notwithstanding the foregoing, the Company will not, directly or indirectly,
whether by merger, consolidation, conversion, operation of law or otherwise:

 

(a) Enter into, or permit any subsidiary to enter into, or modify the terms of,
any transaction with any stockholder, officer or director, or any relative or
affiliate of the foregoing, other than any transaction permitted under Section
3.2(i) below;

 

(b) Obligate itself to issue or assume, or authorize, create, incur, issue or
assume any indebtedness for borrowed money, or modify the terms of any existing
indebtedness, other than

 

(i) issuing indebtedness to the Investor or to a party acceptable to the
Investor, in an amount not to exceed the current amount of principal ($500,000)
together with interest accrued but unpaid thereon under the Loan Agreement
between the Company and Mirowski Family Ventures LLC, dated October     , 2003
(the “Mirowski Debt”) solely for the purposes of prepaying the Mirowski Debt in
full;

 

(ii) issuing indebtedness not to exceed $500,000 in the aggregate, provided that
the funds received by the Company shall only be used to pay employee incentive
bonuses relating to conformance to, and as contemplated in, the business plan
and operating budget (the “Budget”) set forth in on Exhibit G.

 

(iii) amounts borrowed from the Investor pursuant to agreed upon credit
facilities;

 

(iv) ordinary course arrangements and related accounts payable consistent with
past practice; and

 

(v) Any other amounts reflected or contemplated in the Budget

 

13



--------------------------------------------------------------------------------

(c) Take any action or fail to take any action that impairs the value,
marketability or other rights of any of the Company’s Intellectual Property
Assets (as defined in Section 2.8(b)(iii));

 

(d) Make any purchase, sale or disposition of any asset or property other than
in the ordinary course of business, or mortgage, pledge, subject to a lien or
otherwise encumber any of its properties or assets other than in the ordinary
course of business;

 

(e) Incur any contingent liability as a guarantor or otherwise with respect to
the obligations of others;

 

(f) Declare, set aside or pay any dividend, make any other distribution of cash,
property, securities or any other asset in respect of its capital stock or make
any direct or indirect redemption, purchase or other acquisition of its stock,
including payments due upon any put of capital stock to the Company;

 

(g) Prepay any loans (other than the Mirowski Debt) or make any changes,
amendments or waivers to any provision of its borrowing arrangements;

 

(h) Amend, alter or repeal the Restated Articles or the Company’s Bylaws or
waive any provision thereof;

 

(i) Engage in any transaction with any affiliate, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such affiliate or, to the knowledge of the
Company, any corporation, partnership, limited liability company, trust or other
entity in which any such affiliate has a substantial interest or is an officer,
director, partner, member or trustee;

 

(j) Reclassify any capital stock in any manner;

 

(k) Issue any equity security, or any security convertible at any time into any
equity security of the Company, without requiring that the purchaser of such
security to enter into an acknowledgement agreement in the form of Exhibit F (an
“Acknowledgement Agreement”);

 

(l) Effect the sale, transfer, assignment lease, license or other full or
partial disposition of any asset of the Company, other than regular sales of
products in the ordinary course of business;

 

(m) Permit the aggregate indebtedness (other than normal business obligations
incurred in the ordinary course of business) of the Company, including all short
and long term liabilities and interest accrued thereon, but not paid, to exceed
$6,000,000, provided however, that in the event the Company incurs indebtedness
as permitted by Section 3.2(b)(ii), such $6,000,000 amount shall be increased by
the amount of such permitted indebtedness actually incurred under Section
3.2(b)(ii);

 

14



--------------------------------------------------------------------------------

(n) Except for cash used to prepay the Mirowski Debt, fail to operate its
business of the Company in strict compliance with the terms of the Budget;

 

(o) Increase in any fashion the compensation terms of any employee other than as
contemplated by the Budget; or

 

(p) Enter into any contract, agreement, commitment or arrangement, whether
written or oral, with respect to any action set forth in Section (a) through (o)
above.

 

3.3. Investor Access to the Company. During the Interim Period, the Investor and
its authorized representatives shall have reasonable access to all the Company’s
properties, assets, records, licenses, Tax Returns, contracts and documents,
employees and management.

 

3.4. Transfer of Shares. During the Interim Period, the Company shall require
any transferee of capital stock of the Company to execute a Acknowledgement
Agreement prior to entering any transfer on the Company’s records. The Company
will not permit any Stockholder to transfer any capital stock of the Company
unless the purchaser or other recipient of such shares executes a
Acknowledgement Agreement. Any transfer in violation of this Section 3.4 shall
be void ab initio.

 

3.5. Cooperation of the Company. During the Interim Period, the Company shall
cooperate with all reasonable requests of Investor and Investor’s counsel in
connection with the consummation of the transactions contemplated hereby. The
Company shall use its best efforts and authorizes the Investor to exercise its
rights under the Power of Attorney, to perform and fulfill all conditions and
obligations on its part to be performed and fulfilled under this Agreement and
the Purchase Agreement, to the end that the transactions contemplated by such
agreements shall be fully carried out. In the event the Investor delivers the
Exercise Notice (as defined in Section 5.1), the Company will use its
commercially reasonable efforts to obtain all third party consents necessary to
consummate the transactions contemplated by this Agreement and the Purchase
Agreement.

 

3.6. Proprietary Agreements. The Company hereby covenants and aggress with the
Investor that it will cause each employee and consultant hired or engaged at any
time after the date hereof to sign a Proprietary Agreement in favor of the
Company.

 

3.7. Tax Matters. During the Interim Period, the Company will take any action
necessary to ensure that the Company complies with the representations set forth
in Section 2.15 at all times.

 

3.8. Board of Directors. During the Interim Period, the Company will have at
least three (3) directors, and, regardless of the size of the Board of
Directors, only one director who does not qualify as an “independent director”
as such term is defined in Rule 4200(a)(15) of the Nasdaq listing standards.

 

3.9. Board Observation Rights. During the Interim Period, one named
representative of the Investor shall receive notice of and be entitled to attend
and participate (but shall have no vote) in all board and committee meetings
(including any executive committee or any ad hoc

 

15



--------------------------------------------------------------------------------

committee) whether held in person or by conference call. The Investor
representative shall receive, concurrently with the members of the Board of
Directors, copies of all notices, minutes, consents and other information or
materials of any type distributed by the Company to any or all Board members, at
the same time such information is distributed to such Board members. The initial
representative shall be Richard Packer, but the Investor may change such
designated representative at any time or from time to time.

 

3.10. Notice of Default. Promptly upon the occurrence of, or promptly upon the
Company becoming aware of the impending or threatened occurrence of, any event
which would cause or constitute a breach or default (including, without
limitation, breach of Section 3.2(n)), or would have caused or constituted a
breach or default had such event occurred or been known to the Company prior to
the date hereof, of any of the representations, warranties or covenants of the
Company contained in or referred to in this Agreement, the Purchase Agreement or
in any other Schedule or Exhibit referred to in this Agreement, the Company
shall give detailed written notice thereof to Investor and each of the Company’s
directors, and shall use its best efforts to prevent or promptly remedy the
same. In addition, prior to payment by the Company of any amount in excess of
$75,000 out of the ordinary course of business, the Company will notify each of
its directors.

 

3.11. Delivery of Financial Statements. The Company shall deliver to the
Investor, no later than April 30, 2005, financial statements as at, and for the
twelve (12) month period ended, December 31, 2004 reviewed by the Company’s
auditors. The Company shall deliver to the Investor, no later than forty-five
(45) days after the end of each fiscal quarter, unaudited financial statements
as at, and for the three (3) month period then ended, in all cases certified by
an officer of the Company. The Company shall also deliver to the Investor, no
later than thirty (30) days after the end of each month, unaudited financial
statements for the month then ended, along with a reconciliation of such
statements to the Company’s Budget.

 

3.12. Update of Budget. During the Interim Period, the Company will comply with
the terms of the Budget, provided, however, that the Company may reallocate
resources amongst individual line items on the Budget, provided that each such
reallocation is less than ten percent (10%) of the amount of each line item
impacted and provided further that the aggregate of all line item reallocations
(without duplication) is less than five percent (5%) of the total Budget.
Notwithstanding the foregoing, deviations in excess of the foregoing may occur
if the Investor, in its sole and absolute discretion, consents thereto in
writing.

 

3.13. Payment of Employee Bonus. In the event the Company achieves the
performance objectives set forth in the Budget, or is within 5% of achieving
such objectives, and the total debt of the Company is in compliance with the
covenant in Section 3.2(m), the Company will pay, following receipt of the
Exercise Notice, but prior to the Closing, a bonus to its then existing
employees of not more than $500,000 in the aggregate, which will be paid to the
persons and in the amounts listed on Schedule 3.13 (provided such persons remain
employees at the time of payment).

 

16



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

 

4.1. Making of Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the transactions
contemplated hereby, the Investor hereby makes the representations and
warranties to the Company contained in this Section 4.

 

4.2. Organization of Investor. The Investor is a corporation duly organized,
validly existing and in good standing under the laws of Massachusetts with full
corporate power to own or lease its properties and to conduct its business in
the manner and in the places where such properties are owned or leased or such
business is conducted by it.

 

4.3. Authority of Investor. The Investor has full right, authority and power to
enter into this Master Agreement and each agreement, document and instrument to
be executed and delivered by the Investor pursuant to this Agreement and to
carry out the transactions contemplated hereby. The execution, delivery and
performance by the Investor of this Agreement and each such other agreement,
document and instrument have been duly authorized by all necessary corporate
action of the Investor and no other action on the part of the Investor is
required in connection therewith. This Agreement and each other agreement,
document and instrument executed and delivered by Investor pursuant to this
Agreement constitute valid and binding obligations of the Investor enforceable
in accordance with their terms. The execution, delivery and performance by the
Investor of this Agreement and each such agreement, document and instrument:

 

(i) does not and will not violate any provision of the Articles of Organization
or by-laws of the Investor;

 

(ii) does not and will not violate any laws of the United States or of any state
or any other jurisdiction applicable to the Investor or require the Investor to
obtain any approval, consent or waiver of, or make any filing with, any person
or entity (governmental or otherwise) which has not been obtained or made; and

 

(iii) does not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of any
indenture, loan or credit agreement, or other agreement mortgage, lease, permit,
order, judgment or decree to which the Investor is a party and which is material
to the business and financial condition of the Investor.

 

4.4. Contribution of Equity. The shares of the Company’s equity securities
transferred to the Company by the Investor at Closing are owned by the Investor,
free and clear of all liens.

 

4.5. Finder’s Fee. The Investor has not incurred or become liable for any
broker’s commission or finder’s fee relating to or in connection with the
transactions contemplated by this Agreement.

 

17



--------------------------------------------------------------------------------

4.6. SEC Filings; Disclosure. Investor has filed with the SEC all material
forms, statements, reports and documents (the “Public Filings”) required to be
filed by it prior to the date hereof under each of the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, and the respective
rules and regulations thereunder, (a) all of which, as amended, if applicable,
complied when filed in all material respects with all applicable requirements of
the appropriate act and the rules and regulations thereunder, and (b) none of
which, as amended, if applicable, contains any untrue statement of material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made and at the time they were made, not misleading.

 

4.7. Disclosure. The Investor has fully provided the Company with all the
information, including all reports, statements and documents filed by the
Investor pursuant to the Securities Exchange Act of 1934, as amended, and its
rules and regulations, as well as all filings and documents incorporated by
reference therein, which the Investor has requested in writing for deciding
whether to consummate the transactions contemplated by the Purchase Agreement.
No representation or warranty of the Investor contained in this Agreement or the
other Transaction Documents and any certificate or document furnished or to be
furnished to the Investor pursuant hereto or thereto (when read together)
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

 

SECTION 5. CONDITIONS TO CLOSING OF THE PURCHASE

 

5.1. Exercise of the Option to Purchase the Company. On or before October 15,
2005, the Investor may give written notice (the “Exercise Notice”) to the
Company of its determination to exercise its option to acquire the Company
through a the acquisition of the assets and specified liabilities pursuant to
the Purchase Agreement. Unless otherwise agreed by the Investor and the Company,
the Purchase Closing shall occur as soon as reasonably practicable after
delivery of the Exercise Notice.

 

5.2. Undertakings of Company upon Exercise. Upon receipt of the Exercise Notice,
the Company will use its good faith best efforts to promptly complete all
actions that may be necessary so that the Investor will be able to consummate
the purchase. In addition, the Investor may exercise any and all powers granted
under the Power of Attorney in order to consummate the purchase. The obligation
of the Company and the rights of the Investor include making all filings that
may be necessary, including any Hart-Scott-Rodino filings (as defined in the
Purchase Agreement) and any other filings required by any governmental
authorities (including any applicable WARN Act filings or similar filings under
state law), obtaining all third party consents and executing any and all other
documents that may be necessary or convenient in order to consummate the
acquisition. In the event the Company does not deliver or cause to be delivered
all of the documents required by the Purchase Agreement as conditions to closing
in the 30 days following receipt of the Exercise Notice and the Investor has not
caused such actions to be taken under the Power of Attorney, the Investor may
(i) rescind the Exercise Notice and terminate this Agreement, (ii) waive the
conditions to closing and consummate the purchase of

 

18



--------------------------------------------------------------------------------

assets, or (iii) extend such 30 day period for another 30 day period. The
Company shall provide written notice to the Investor when all of the conditions
to closing of the Purchase Agreement are satisfied, whereupon the Investor shall
be obligated to deliver the Initial Closing Consideration (as defined in the
Purchase Agreement) and consummate the Purchase within five (5) Business Days.

 

5.3. Release from Escrow. The Purchase Documents deposited in escrow with the
Investor pursuant to Section 1.5 shall be released from such escrow upon the
Investor’s delivery of the Initial Purchase Consideration to the Company. The
Investor shall deliver the Initial Purchase Consideration in the time period
required by Section 5.2, but may, in its sole discretion, deliver the Initial
Purchase Consideration at any time, regardless of whether the closing conditions
have been satisfied. Upon delivery of the Initial Purchase Consideration to the
Company, the Investor will no longer be required to hold the Purchase Documents
in escrow.

 

5.4. Termination.

 

(a) This Agreement may be terminated at any time by the mutual written consent
of the parties.

 

(b) This Agreement may also be terminated at any time by the Investor delivering
written notice to the Company.

 

(c) After October 16, 2005, this Agreement may be terminated by either party by
delivery of written notice to the other party if the Investor has not delivered
the Exercise Notice by October 16, 2005. If the Investor has delivered the
Exercise Notice prior to October 16, 2005, this Agreement may only be terminated
by the Investor.

 

5.5. Effect of Termination. All obligations of the parties hereunder and under
the Purchase Agreement shall cease upon any termination; however, that (i) the
provisions of this Section 5, Section 6, Section 7.10 Section 7.11 and 7.12
hereof shall survive any termination of this Agreement; (ii) nothing herein
shall relieve any party from any liability for a material error or omission in
any of its representations or warranties contained herein or a material failure
to comply with any of its covenants, conditions or agreements contained herein.
Upon termination of the Purchase Agreement, the Investor shall cause all of the
Purchase Documents to be destroyed, or shall return the Purchase Documents to
the appropriate party who has signed such document, which party will then
destroy said documents. In addition, upon termination the Power of Attorney
granted to the Investor hereunder shall terminate.

 

SECTION 6. INDEMNIFICATION.

 

6.1. Indemnification by the Company. The Company hereby agrees to indemnify and
hold the Investor, the Subsidiary and their respective subsidiaries and
affiliates and persons serving as officers, directors, partners or employees
thereof (individually a “Investor Indemnified Party” and collectively the
“Investor Indemnified Parties”) harmless from and against any damages,
liabilities, losses, Taxes, fines, penalties, costs, and expenses (including,
without limitation, reasonable fees of counsel) of any kind or nature whatsoever
(whether or not arising

 

19



--------------------------------------------------------------------------------

out of third-party claims and including all amounts paid in investigation,
defense or settlement of the foregoing) which may be sustained or suffered by
any of them arising out of or based upon any breach of any representation,
warranty, covenant or undertaking of the Company under this Agreement or in any
certificate, schedule or exhibit delivered by the Company pursuant hereto, or by
reason of any claim, action or proceeding asserted or instituted growing out of
any matter or thing constituting such breach.

 

6.2. Indemnification by Investor. The Investor agrees to indemnify and hold the
Company and its subsidiaries and affiliates and persons serving as officers,
directors, partners or employees thereof (the “Company Indemnified Parties”)
harmless from and against any damages, liabilities, losses and expenses
(including, without limitation, reasonable fees of counsel) of any kind or
nature whatsoever (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) which may be sustained or suffered by any of them arising out of or
based upon any breach of any representation, warranty, covenant or undertaking
made by the Investor or the Subsidiary in this Agreement or in any certificate
delivered by the Investor or the Subsidiary hereunder, or by reason of any
claim, action or proceeding asserted or instituted growing out of any matter or
thing constituting such breach.

 

6.3. Notice; Defense of Claims. An indemnified party may make claims for
indemnification hereunder by giving written notice thereof to the indemnifying
party within the period in which indemnification claims can be made hereunder.
If indemnification is sought for a claim or liability asserted by a third party,
the indemnified party shall also give written notice thereof to the indemnifying
party promptly after it receives notice of the claim or liability being
asserted, but the failure to do so shall not relieve the indemnifying party from
any liability except to the extent that it is prejudiced by the failure or delay
in giving such notice. In any case, such notice shall summarize the bases for
the claim for indemnification and any claim or liability being asserted by a
third party. Within 20 days after receiving such notice the indemnifying party
shall give written notice to the indemnified party stating whether it disputes
the claim for indemnification and whether it will defend against any third party
claim or liability at its own cost and expense. If the indemnifying party fails
to give notice that it disputes an indemnification claim within 20 days after
receipt of notice thereof, it shall be deemed to have accepted and agreed to the
claim, which shall become immediately due and payable. The indemnifying party
shall be entitled to direct the defense against a third party claim or liability
with counsel selected by it (subject to the consent of the indemnified party,
which consent shall not be unreasonably withheld) as long as the indemnifying
party is conducting a good faith and diligent defense. The indemnified party
shall at all times have the right to fully participate in the defense of a third
party claim or liability at its own expense directly or through counsel;
provided, however, that if the named parties to the action or proceeding include
both the indemnifying party and the indemnified party and the indemnified party
is advised that representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the
indemnified party may engage separate counsel at the expense of the indemnifying
party. If no such notice of intent to dispute and defend a third party claim or
liability is given by the indemnifying party, or if such good faith and diligent
defense is not being or ceases to be conducted by the indemnifying party, the
indemnified party shall have the right, at the expense of the indemnifying
party, to undertake the defense of such claim or

 

20



--------------------------------------------------------------------------------

liability (with counsel selected by the indemnified party), and to compromise or
settle it, exercising reasonable business judgment. If the third party claim or
liability is one that by its nature cannot be defended solely by the
indemnifying party, then the indemnified party shall make available such
information and assistance as the indemnifying party may reasonably request and
shall cooperate with the indemnifying party in such defense, at the expense of
the indemnifying party.

 

SECTION 7. MISCELLANEOUS.

 

7.1. Fees and Expenses. [Reserved].

 

7.2. Governing Law. Except where the law of and their jurisdiction is
specifically specified, this Agreement shall be construed under and governed by
the internal laws of the State of Delaware without regard to its conflict of
laws provisions.

 

7.3. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered or sent by facsimile transmission, upon receipt, or if sent by
registered or certified mail, upon the sooner of the date on which receipt is
acknowledged or the expiration of three days after deposit in United States post
office facilities properly addressed with postage prepaid. All notices to a
party will be sent to the addresses set forth below or to such other address or
person as such party may designate by notice to each other party hereunder:

 

TO INVESTOR:

  

ZOLL Medical Corporation

    

269 Mill Road

    

Chelmsford, MA 01824

    

Fax: (978) 421-0026

    

Attn: Chief Executive Officer

With a copy to:

  

Goodwin Procter LLP

    

Exchange Place

    

Boston, MA 02109

    

Fax: (617) 523-1231

    

Attn: Raymond C. Zemlin, P.C.

TO COMPANY:

  

Lifecor, Inc.

    

121 Freeport Road

    

Pittsburgh, PA 15238-3495

    

Attn: Chief Executive Officer

With a copy to:

  

Buchanan Ingersoll PC

    

One Oxford Centre, 20th Floor

    

Pittsburgh, PA 15219

    

Fax: (412) 562-1041

    

Attn: Carl A. Cohen, Esq.

 

21



--------------------------------------------------------------------------------

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representative.

 

7.4. Entire Agreement. This Agreement, including the Disclosure Schedule and
Exhibits referred to herein and the other writings specifically identified
herein or contemplated hereby, is complete, reflects the entire agreement of the
parties with respect to its subject matter, and supersedes all previous written
or oral negotiations, commitments and writings. No promises, representations,
understandings, warranties and agreements have been made by any of the parties
hereto except as referred to herein or in such Schedules and Exhibits or in such
other writings; and all inducements to the making of this Agreement relied upon
by either party hereto have been expressed herein or in such Schedules or
Exhibits or in such other writings.

 

7.5. Assignability; Binding Effect. This Agreement is freely assignable by the
Investor. This Agreement may not be assigned by the Company. This Agreement
shall be binding upon and enforceable by, and shall inure to the benefit of, the
parties hereto and their respective successors and permitted assigns.

 

7.6. Captions and Gender. The captions in this Agreement are for convenience
only and shall not affect the construction or interpretation of any term or
provision hereof. The use in this Agreement of the masculine pronoun in
reference to a party hereto shall be deemed to include the feminine or neuter,
as the context may require.

 

7.7. Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

 

7.8. Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly executed by the Company, the Investor and Subsidiary, or in the
case of a waiver, the party waiving compliance.

 

7.9. Publicity and Disclosures. Except as required by law, or the rules and
regulations of the Securities and Exchange Commission or the applicable NASDAQ
listing requirements, no press releases or public disclosure, either written or
oral, of the transactions contemplated by this Agreement, shall be made by a
party to this Agreement without the prior knowledge and written consent of
Investor and the Company.

 

7.10. Dispute Resolution.

 

(a) All disputes, claims, or controversies arising out of or relating to this
Master Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved by J.A.M.S./Endispute,

 

22



--------------------------------------------------------------------------------

Inc. before a single arbitrator in New York, New York. Such arbitration shall be
conducted in accordance with the rules and regulations promulgated by
J.A.M.S./Endispute, Inc. unless specifically modified herein. In the event
J.A.M.S./Endispute, Inc. is unavailable, the arbitration shall be conducted
before an arbitrator that is mutually agreeable to the parties and, in such
event, all references to J.A.M.S./Endispute herein shall apply to the arbitrator
chosen by the parties. The arbitrator hearing any dispute under this Section
7.10 shall be selected within 20 business days of written notice of the intent
to arbitrate a dispute.

 

The parties covenant and agree that they will participate in the arbitration in
good faith and that they will share equally its costs, except as otherwise
provided herein. Any party refusing to comply with an order of the arbitrators
shall be liable for costs and expenses, including attorneys’ fees, incurred by
the other party in enforcing the award. This Section 7.10 applies equally to
requests for temporary, preliminary or permanent injunctive relief, except that
in the case of temporary or preliminary injunctive relief any party may proceed
in court without prior arbitration for the limited purpose of avoiding immediate
and irreparable harm. The provisions of this Section 7.10 shall be enforceable
in any court of competent jurisdiction.

 

The parties shall bear their own attorneys’ fees, costs and expenses in
connection with the arbitration; provided, however, that the prevailing party
shall be entitled to, and the arbitrator shall award to the prevailing party,
its attorneys fees, costs and expenses in the event such party completely
prevails or prevails in all material respects in the arbitration.

 

(b) Each of the parties hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of J.A.M.S./Endispute, Inc. to resolve all disputes,
claims or controversies arising out of or relating to this Agreement or any
other agreement executed and delivered pursuant to this Agreement or the
negotiation, validity or performance hereof and thereof or the transactions
contemplated hereby and thereby and further consents to the jurisdiction of the
courts of New York for the purposes of enforcing the arbitration provisions of
Section 7.10(a) of this Agreement. Each party further irrevocably waives any
objection to proceeding before J.A.M.S./Endispute, Inc. based upon lack of
personal jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before J.A.M.S./Endispute, Inc. has been brought in an inconvenient
forum. Each of the parties hereto hereby consents to service of process by
registered mail at the address to which notices are to be given. Each of the
parties hereto agrees that its or his submission to jurisdiction and its or his
consent to service of process by mail is made for the express benefit of the
other parties hereto.

 

7.11. Specific Performance. The parties agree that it would be difficult to
measure damages which might result from a breach of this Agreement by the
Company and that money damages would be an inadequate remedy for such a breach.
Accordingly, if there is a breach or proposed breach of any provision of this
Agreement by the Company, and the Investor does not elect to terminate under
Section 5, the Investor shall be entitled, in addition to any other remedies
which it may have, to an injunction or other appropriate equitable relief to
restrain such breach without having to show or prove actual damage to the
Investor.

 

7.12. Survival. Each of the representations and warranties herein or in any
schedule, exhibit, certificate or financial statement delivered by any party to
the other party incident to the transactions contemplated hereby are material,
shall be deemed to have been relied upon by the

 

23



--------------------------------------------------------------------------------

other party and shall survive for a period ending on the earlier of (i) fifteen
(15) months following the Purchase Closing and (ii) six months following the
termination of the Purchase Agreement pursuant to Section 5, regardless of any
investigation and shall not merge in the performance of any obligation by any
party hereto. Notwithstanding the foregoing, claims based on fraud, intentional
misrepresentation or deliberate or willful breach shall survive the Purchase
Closing and shall not merge in the performance of any obligation by any party
hereto.

 

*remainder of page has intentionally been left blank*

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Master Agreement to be
executed as of the date set forth above by their duly authorized
representatives.

 

ZOLL MEDICAL CORPORATION:

By:

 

/s/ Richard A. Packer

--------------------------------------------------------------------------------

Title:

 

Chief Executive Officer and President

LC ACQUISITION CORPORATION

By:

 

/s/ John P. Bergeron

--------------------------------------------------------------------------------

Title:

 

Vice President

LIFECOR, INC.

By:

 

/s/ Marshal W. Linder

--------------------------------------------------------------------------------

Title:

 

President and Chief Operating Officer

 

25



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibit   A:    License Agreement     B:    Purchase Agreement     C:    Power
of Attorney     D:    Opinion of Counsel for the Company     E:    Opinion of
Counsel for Investor     F:    Form of Acknowledgement Agreement     G:   
Business Plan

Schedule A:    Disclosure Schedule



--------------------------------------------------------------------------------

SCHEDULE 3.13

 

Non-executive employees in grade 12 or higher – 30% of Base Salary

 

Marshall Linder

   $ 100,000

Lucy Fish

   $ 30,000

Steve Szymkiewicz

   $ 40,000

New Sales Manager

   $ 50,000

One New Executive

   $ 40,000